—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered April 16, 1999, which denied the motion of defendant Supermarkets General Corporation for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
Under the particular circumstances of this case, the summary judgment motion of defendant-appellant Supermarkets General was properly denied by the motion court as untimely pursuant to CPLR 3212 (a). Moreover, even if Supermarkets General’s motion for summary judgment were timely, it would be properly denied on the merits, as would the application of the Prestige defendants for summary judgment pursuant to CPLR 3212 (b), since the record reveals issues of fact as to whether any or all of the defendants breached a duty of reasonable care to keep the premises adequately lighted and free of hazardous debris, and whether any or all of the defendants, apparently sharing around-the-clock maintenance responsibilities in connection with the subject premises, had actual or constructive notice of the hazardous condition alleged by plaintiff to have caused his injury (cf., Gordon v American Museum of Natural History, 67 NY2d 836, 838). Concur — Sullivan, J. P., Williams, Wallach, Lerner and Saxe, JJ.